Citation Nr: 1129579	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  04-13 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a fragment wound to the right side of the neck, evaluated as 10 percent disabling from June 17, 2002, through February 26, 2007, and as 30 percent disabling on and after February 27, 2007, to include entitlement to a separate compensable disability rating for associated scarring. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to August 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The March 2003 rating decision granted entitlement to a 10 percent rating for residuals of a fragment wound, right side of neck, effective June 17, 2002.  In the course of this appeal, this rating was increased to 30 percent, effective February 27, 2007, by an October 2007 rating decision.

In July 2007 and August 2009, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDINGS OF FACT

1.  From June 17, 2002, through May 17, 2006, the Veteran's residuals of a fragment wound to the right side of the neck are manifested by no more than slight limitation of motion of the cervical spine.

2.  On and after May 18, 2006, the Veteran's residuals of a fragment wound to the right side of the neck are manifested by severe limitation of motion of the cervical spine.

3.  From June 17, 2002, through April 8, 2007, the Veteran has neck scars that are residual to his fragment wound to the right side of the neck that are considered no more than moderately disabling. 

4.  On and after April 9, 2007, the scars on the right side of the Veteran's neck are characterized by two to three characteristics of disfigurement.


CONCLUSIONS OF LAW

1.  From June 17, 2002, through May 17, 2006, the criteria for a rating in excess of 10 percent for residuals of a fragment wound to the right side of the neck have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5287, 5290 (2002 and 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

2.  From May 18, 2006, through February 26, 2007, the criteria for a rating of 30 percent, but no more, have been met for residuals of a fragment wound to the right side of the neck.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5287, 5290 (2002 and 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

3.  On and after February 27, 2007, the criteria for a rating in excess of 30 percent for residuals of a fragment wound to the right side of the neck have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5287, 5290 (2002 and 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).

4.  From June 17, 2002, through April 8, 2007, the criteria for a separate 10 percent rating for scarring on the right side of the neck have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321 Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7800 (prior to August 30, 2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 7800-7805 (prior to October 23, 2008).
 
5.  On and after April 9, 2007, the criteria for a separate 30 percent rating for scarring on the right side of the neck have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7800 (prior to August 30, 2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Codes 7800-7805 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2010)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA have been satisfied in this case.  In this regard, the Board notes March 2007 and October 2007 evidentiary development letters in which the RO advised the appellant of the evidence needed to substantiate his increased rating claim.  The appellant was advised in these letters of his and VA's responsibilities under VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  These letters, along with a March 2006 letter, advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess, supra.  

The Board notes that these letters were not issued prior to the initial adjudication of the Veteran's claim in September 2002.  His claims, however, were subsequently readjudicated in the April 2009 and August 2010 supplemental statements of the case.  Thus, any deficiencies in the timeliness of these notice letters would not be prejudicial.

The Board further finds that the duty to assist requirements of VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that all obtainable evidence identified by the Veteran relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records and VA medical records.  

As will be discussed in more detail below, the criteria for rating disabilities of the spine changed during the pendency of the Veteran's appeal.  The Veteran was notified of the pertinent old rating criteria, in effect prior to September 23, 2002, in rating decisions dated in September 2002 and October 2007.  The Board notes that VA's letters to the Veteran have not actually notified him of the new rating criteria.  The Board finds, however, that the record demonstrates the Veteran's actual awareness of these changes.  Specifically, a July 2009 post-remand brief from the Veteran's representative expressly lays out the old 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2000) (limitation of motion of the spine), and both the General Rating Formula for Diseases and Injuries of the Spine and the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes of the revised 38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5243 (2010).  Therefore, there is no prejudice to the Veteran by this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO arranged for the Veteran to undergo VA examinations in February 2003, April 2007, and October 2009.  VA sought a QTC opinion in September 2007 and a clarifying addendum to the October 2009 examination report in June 2010.  The Board finds that the resulting examination reports are adequate for the purpose of determining entitlement to an increased rating.  The examination reports are thorough and consistent with the other evidence of record from the period that is currently on appeal.  The examiners elicited from the Veteran his history of complaints and symptoms and provided clinical findings detailing the results of the examinations.  For these reasons, the Board concludes that the examination reports in this case provide an adequate basis for a decision.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation, the law provides that the effective date of the award 'shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.'  38 U.S.C.A. § 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) (2010); Harper v. Brown, 10 Vet. App. 125 (1997). 

When a law or regulation changes after a claim has been filed but before the administrative appeal process has been concluded, VA must apply the regulatory version that is more favorable to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) ('[S]tatutes or regulations liberalizing the criteria for entitlement to compensation . . . may be applied to pending claims because their effect would be limited to matters of prospective benefits.'); see also Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, where the amended regulations expressly provide an effective date and do not allow for retroactive application, the veteran is not entitled to consideration of the amended regulations prior to the established effective date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is awarded pursuant to any Act or administrative issue, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue).  For any date prior to the change in the regulations, VA cannot apply the revised regulations.

The Veteran has claimed entitlement to an increased rating for the residuals of a fragment wound to the right side of the neck.  This disability was evaluated as 10 percent disabling from June 17, 2002, through February 26, 2007, and as 30 percent disabling on and after February 27, 2007.  

The built-up Diagnostic Code 7805-5290 under which this disability is rated indicates that the disability of scarring is rated based on limitation of motion of the cervical spine.  The Veteran has repeatedly asserted that VA has not properly compensated him for all of the residuals of the fragment wound to his neck.  Specifically, he has asserted that disabilities of the cervical spine, thoracic spine, and lumbar spine; neurologic symptoms of the upper and lower extremities; and scarring from the fragment wound and subsequent surgeries are all residuals of the original fragment wound injury.

The Board notes that a determination with respect to whether the neurologic disabilities, in particular, should be considered residuals of the fragment wound, and thus part and parcel of the original increased rating claim, may impact whether an increased rating may be assigned for the limitation of motion of the Veteran's cervical spine.  Thus, the Board will identify all residuals of the fragment wound injury prior to evaluating the cervical spine disability itself.  

The Veteran's service treatment records describe a fragment wound of the right neck with exploration of the right neck, as well as right-sided facial nerve contusion.  A June 1970 record reflects the Veteran sustained fragment wounds to his right neck in April 1970.  At that time, the wound was explored with no positive findings.  Postoperatively, the Veteran was noted to have hypoesthesia of the face in the area of the mandibular branch of the right facial nerve.  Examination revealed a 1 centimeter scar wound of entrance and a 4 centimeter neck incision on the right.  There was numbness over the right submandibular area, extending to the lower portion of the ear.  A contusion of the mandibular branch of the facial nerve on the right was diagnosed.

A March 2006 VA medical record reflects the Veteran sought treatment for back pain with radiation to the lower right extremities of two months' duration, and that he was now experiencing pain on the left side as well.  Another March 2006 VA medical record notes that the Veteran presented with complaints of worsening lower back pain radiating to both lower extremities with numbness and some burning.  

An October 2006 VA neurosurgery record notes that a sensory examination was intact throughout all of both upper and lower extremities to pinprick, except for right leg numbness to mid-thigh.  It also noted subjective difference in hands.  

Another October 2006 VA neurosurgery record notes that the Veteran had a history of gait ataxia, cervical myelopathy, cervical myelopathy, cervical decompression, and residual radiographically proven lumbar stenosis with residual leg numbness and weakness.  It was noted that his gait ataxia and arm and hand weakness were met with improvement following a cervical laminectomy C3 through C6 inclusively.  It was also noted that he had improved bladder and bowel control, having had incontinence prior to cervical decompression.

A November 2006 VA social worker's assessment notes that the Veteran injured himself while building his house and had to bring in outside contractors to complete the construction and interior finishes.

A December 2006 VA neurosurgery record states that the Veteran's right foot burning pain is nonradicular, likely peripheral neuropathy.  

A February 2007 record reflects that the Veteran was experiencing left shoulder pain due to impingement from acromioclavicular joint osteoarthritis rather than being due to cervical nerve root impingement.    

A January 2007 letter from the Veteran's physical therapist notes that the Veteran's "symptoms demonstrate a degenerative process in the cervical, thoracic, and lumbar spine."  He noted that the Veteran has undergone multiple surgical interventions with residual weakness and motor control deficits.  He opined that "the degenerative processes are more likely than not related to an injury sustained while in the service.  He reports an incident (that occurred in the 1970's) that produced loss of consciousness and required medical attention.  This could well have initiated the degenerative process in the neck and thoracic spine that produced osseous changes."  He noted that osseous changes may produce stenosis by encroaching on the surrounding soft tissue and that symptoms are often not proportional to the amount of degeneration.  

A February 2007 record from one of the Veteran's VA physicians notes that the Veteran wrote him and another VA physician a letter describing his Vietnam injury and expressing his concern that these may be contributing to his current pain and disability.  The doctor stated that they were unaware of the details of the in-service injury and were thus unable to give a sound opinion.  He noted that "It could be possible that if he had sig trauma, that sx are worsening now due to age and other injuries, but again I can't comment on this with conviction, esp since it seems that the injury was rt sided, and many of his sx are lt sided."

An April 2007 letter from the Veteran's chiropractor describes the Veteran's medical history, including that he was hit by an RPG in Vietnam and suffered shrapnel wounds to the face and neck, and that he was first treated in this particular office in December 2006.  He noted that "Initially, his injuries were thought to be minimal in nature; however, as time progressed, his injuries appeared to be of a more serious nature."  The chiropractor then described the Veteran's recent medical history, starting with his June 2006 laminectomy, in great detail.  He then stated that, "Therefore, it is my opinion that the persistent cervical spine pain and the radicular symptomatology that he is still experiencing at time, is related to the degenerative changes which still exist within his cervical spine and they are more than likely the result of the rocket propelled grenade attack which he was involved in almost thirty-seven years ago."  The chiropractor then described the "myomalacic changes within the cord" which were noted to be "causing him to experience pathological reflexes within both the upper and lower extremities."  The letter notes that, "Although the surgical procedure went well in relieving the cord compression, the damage is still present."  It specifically cited continued "irritation within the lateral recesses, as well as the intervertebral foramina."  The chiropractor concluded that, "With good conscience, I cannot state that his present condition is not related to his service with the United States Military."  

An April 2007 VA scars and muscle examination report notes an unremarkable neurologic examination.  It found normal gait and station, cranial nerves II-XII were grossly intact, motor and sensory were intact, there were good coordinating movements of the upper and lower extremities, Romberg was negative, and deep tendon reflexes were 2+ and symmetrical.  The examiner stated there were two scars, one being the entry wound of the fragments which is parallel to the ground.  This scar was noted to be 2 centimeters by 2 millimeters.  The surgical scar to remove the fragments was noted to be 14 centimeters by 2 millimeters, extending from the right neck to the anterior chest wall.  The examiner stated that the muscles underlying the Veteran's scar is the right sternocleidomastoid muscle, which was very tight underneath the skin with movement to the left side.  

A September 2007 VA medical record notes that the Veteran has had chronic low back pain for two years with a history of a fall two months ago that has been followed by exacerbation of the back pain.

A September 2007 QTC examination report notes the Veteran's reported history and current complaints.  On examination, the examiner noted multiple scars on the Veteran's neck.  There was a depressed scar at the shrapnel wound over the lateral aspect of the right mid neck measuring 1 centimeter by 1 centimeter.  There was a scar located over the right anterior neck in vertical/diagonal orientation measuring 15 centimeters by 1 centimeter.  There was also a scar located over the posterior neck, in vertical orientation, which measured about 11 centimeters by 1 centimeter.  

It was noted that the Veteran requires a walker, cane, and braces for bilateral "dropped" feet.  It was noted that "The condition causes generalized muscle weakness generalized weakness to left arm and bilateral legs."  

Muscle groups VII and either XI or XII were noted to be involved.  It was noted that there was a 1 centimeter by 1 centimeter muscle wound located at the left side of the mid-neck with no corresponding exit wound.  These muscle group injuries were noted to be manifested by decreased left hand grip strength, bilateral lower leg weakness and loss of balance, and spasticity of lower extremities against pressure.   The muscle injury was noted to involve nerve damage but not tendon damage, bone damage, or joint damage.

Examination of the cervical spine revealed no evidence of radiating pain on movement or muscle spasm.  There was tenderness to palpation over the lower cervical spine region, but there was no ankylosis.  Range of motion was to 45 degrees flexion with pain at 35 degrees; 5 degrees extension with pain at 0 degrees; right lateral flexion to 20 degrees with pain at 15 degrees; left lateral flexion to 20 degrees with pain at 10 degrees; and left and right rotation to 45 degrees with pain at 35 degrees.  

The QTC examiner found no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Restrictions to the lower extremities were discussed in detail.  Range of motion of the lumbar spine was noted to be markedly decreased.  

Neurologic examination revealed findings of paralysis of the bilateral peroneal nerve (which is a division of the sciatic nerve) of the lower extremities.  There was motor dysfunction that made ambulation difficult.  Motor power was 4/5.  There was no sensory dysfunction.   Neurologic examination of the upper extremities revealed abnormal motor function with decreased strength in the left hand grip.  Sensory function was within normal limits.  Biceps jerk and triceps jerk were both 1+ bilaterally.  

The September 2007 QTC examiner diagnosed fragment wound to the right side of the neck based on "subjectively pain, stiffness, weakness in arms and legs, drops items frequently and objectively shrapnel or bullet wound right lateral neck, well-healed scar."  Based on August 2007 cervical spine x-rays and MRI, the examiner added degenerative disc disease and degenerative arthritis of the cervical spine to the diagnosis.  The examiner concluded that "It is not possible to distinguish whether all of the claimant's disabilities are caused by the right neck shrapnel wound, or by a combination of this and his Degenerative Cervical Disc Disease."  He cited "distinctive loss of coordination and strength of left hand, decreased strength in the legs with loss of balance requiring a walker and frequent assistance" when asked to describe the residuals of the fragment wound to the right side of the Veteran's neck.  

An October 2009 VA examination report provides a detailed description of the Veteran's reported medical history and of an examination that was conducted that day.  The examiner described a 4 inch midline posterior vertical scar.  However, the examiner could not render an etiology opinion on the Veteran's cervical or lumbar spine disabilities without review of the claims file. 

Following review of the claims file, the examiner who conducted the October 2009 examination rendered an etiology opinion in June 2010.  The examiner opined "that the current cervical and lumbar spine [disabilities] are not associated with the soft tissue injury he had to the cervical spine in the service."  The examiner provided a detailed rationale for this opinion, citing to the VA neurosurgery record noting that the Veteran's symptoms of the upper and lower extremities and neck pain started in December 2005.  The examiner noted that the Veteran's service treatment records "show the superficial shrapnel wound was explored with negative findings for shrapnel in April of 1970 and he was returned to the states via Japan on 5/16/70."  The Veteran was discharged from service in August 1970.  The examiner noted that "There is no evidence of complaints or treatment for the cervical spine or the lumbar spine until the veteran developed symptoms in December of 2005."  

The examiner then noted the Veteran's post-service work history, including having worked for Hewlett Packard for 12 years as of May 2005; as a cook for a few years; as a fireman for six or seven years; in an oil field for about five years; and for the Texas Department of Corrections for seven or eight years.  The examiner noted that the May 2006 VA neurosurgery record described the Veteran as "a 55-year-old gentleman in good health who started having a gradual onset of neck pain, low back pain and gait difficulties since December, 2005."  It was noted that examination was very suggestive for cervical myelopathy.  

The examiner noted that a January 2006 record noted the Veteran was building his house and was sore all over with low back discomfort.  The examiner noted that the Veteran was diagnosed with cervical spinal stenosis in April 2006 and underwent surgeries on May 30, 2006, and June 16, 2006.  He underwent decompression from L3-L5 of the lumbar spine in October 2006.  

The examiner noted that the Veteran's service treatment records show a soft tissue injury from shrapnel wound explored with negative findings, but he did have some residual nerve irritation on the side of his face and the ear.  It was noted that he was improving after convalescent leave.  The examiner noted there was no evidence of an injury to the cervical spine, but the Veteran did have a soft tissue injury to the neck due to a shrapnel wound in April 1970.  

The examiner noted that the Veteran's current neck and back conditions started in December 2005 when he was building his house and developed soreness all over and had some back discomfort and some upper extremity weakness and pain as well.  The Veteran first complained of neck pain itself associated with the cervical spine in April 2006.  An April 2006 VA neurosurgery note states that the Veteran had the gradual onset of neck and low back pain and gait difficulties since December 2005.

The examiner stated there is a 35-year history between the first complaint regarding the cervical spine and discharge from the service.  There are no complaints related to the cervical, thoracic, or lumbar spine until late 2005 or early 2006, and the symptoms started when the Veteran was building a house.  Therefore, "It is this examiner's opinion that the current cervical and lumbar spine are not associated with the soft tissue injury he had to the cervical spine in the service."

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his of her knowledge and skill in analyzing the data, and his or her medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000).

The Board first finds that the most probative evidence of record suggests that the Veteran suffered a soft tissue injury in service and that this disability did not develop into the Veteran's current cervical spine stenosis, degenerative disc disease, and cervical myelopathy.  This opinion was presented in the June 2010 VA examination report.  The Board finds this opinion to be highly probative to the question at hand because it is based in part on the examiner's thorough review of the claims file.  The June 2010 opinion presents a detailed description of the Veteran's in-service injury as documented in his service treatment records, of his subsequent work history, and of the chronology of the complaints beginning in the Veteran's 2006 VA medical records.  The examiner's opinion is consistent with this history and takes into consideration all of the pertinent evidence of record.  

By contrast, the Board finds diminished probative value in the evidence that asserts a relationship between the current cervical spine disabilities and the in-service injury.  The explanation that is provided in the January 2007 letter (that the Veteran was injured and lost consciousness and required medical attention, which "could well have initiated the degenerative process in the neck and thoracic spine that produced osseous changes") is far too speculative to probatively support the conclusion that "the degenerative processes are more likely than not related to an injury sustained while in the service."  See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as 'could have been' is not probative).

The probative value of the April 2007 letter from the Veteran's chiropractor is diminished by the fact that it does not explain the basis for its statement that "Initially, his injuries were thought to be minimal in nature; however, as time progressed, his injuries appeared to be of a more serious nature."  Despite the detail with which he describes the current state of the Veteran's cervical spine injuries, without an explanation of his crucial assertion of the seriousness of the Veteran's in-service injuries, the chiropractor's conclusion regarding the link between the Veteran's current cervical spine symptomatology and his in-service injury is baseless.

Nor can the Board find that the September 2007 QTC examination report probatively establishes impairment of the Veteran's lower extremities and upper left extremity that is related to his in-service fragment wound.  

With respect to the lower extremities, the Board finds that this examination report does not actually explain how the symptoms of the lower extremities are related to the in-service neck wound.  

The September 2007 examiner's explanation of the left upper extremity symptomatology through citation to a 1 centimeter by 1 centimeter wound to the left side of the neck is also puzzling; no such wound is noted anywhere else in the record, including in the portion of the QTC examination in which the examiner describes the Veteran's scarring.  Rather, the scar portion of the QTC examination describes a 1 centimeter by 1 centimeter scar at the shrapnel wound over the lateral aspect of the right mid neck.  When considering that the service treatment records themselves describe a 1 centimeter entrance scar wound on the right of the Veteran's neck, the Board cannot conclude that an otherwise undetected fragment wound on the left side of the neck is responsible for his upper left extremity symptomatology.  

In short, based on the above evidence, the Board concludes that the Veteran's cervical spinal stenosis, disabilities of the lumbar and thoracic spines, and disabilities of the upper and lower extremities are not part and parcel of his in-service fragment wound.  Thus, the Board will not assign disability ratings based on neurologic complaints or symptomatology associated with the Veteran's thoracic or lumbar spines.  

When rating the Veteran's service-connected disability, however, the Board notes that the pertinent rating criteria rate this disability based on limitation of motion of the cervical spine.  The Board notes that it is not possible to determine the extent to which the limitation of motion of the Veteran's cervical spine is residual to his fragment wound and the extent to which it is a manifestation of his nonservice-connected cervical spinal stenosis or degenerative disc disease.  When it is not possible to separate the effects of a service-connected disability from a non-service-connected disability, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the claimant's favor, thus attributing such signs and symptoms to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, when evaluating the Veteran's limitation of motion of the cervical spine, the Board will attribute all limitation that is noted in the medical evidence of record to the Veteran's service-connected disability.  However, because the most probative evidence of record reflects that any neurologic complications are related to the nonservice-connected conditions, the Board will not assign separate ratings for the neurologic symptoms.  Consequently, any neurologic disabilities of the upper and lower extremities will not be assigned separate disability ratings.  

The Board further notes that, as noted above, a June 1970 service treatment record reflects the Veteran was noted to have hypoesthesia of the face in the area of the mandibular branch of the right facial nerve postoperatively.  Because, however, no such current disability is shown in any of the evidence of a record, a separate rating will not be warranted.

However, the Board does find that the evidence clearly reflects that separate ratings are warranted for the scarring that resulted from the Veteran's fragment wound and subsequent surgery.  These ratings will be assigned below.

During the pendency of this appeal, VA twice amended the rating schedule for evaluating disabilities of the spine under 38 C.F.R. § 4.71a.  The first amendment, which pertained to the evaluation of intervertebral disc syndrome under Diagnostic Code 5293, became effective on September 23, 2002.  67 Fed. Reg. 54,345, 54,349 (Aug. 22, 2002).  The most recent revisions, codified in Diagnostic Codes 5235 through 5243, became effective on September 26, 2003.  61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); see also 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2010).  The new criteria include a revision of 38 C.F.R. § 4.71a, to include Plate V, Range of Motion of Cervical and Thoracolumbar Spine.

Under the old regulation, Diagnostic Code 5287, applicable prior to September 26, 2003, assigns a 30 percent evaluation for favorable ankylosis of the cervical spine and a 40 percent evaluation for unfavorable ankylosis of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2002).

Diagnostic Code 5290, applicable prior to September 26, 2003, assigns a 10 percent evaluation for slight limitation of motion of the cervical spine and a 20 percent evaluation for moderate limitation of motion of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  A maximum 30 percent evaluation is assigned for severe limitation of motion.  Id.

The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2010).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2010).

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted where there is forward flexion of the cervical spine greater than 30 degrees but not greater that 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2010); see also Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.  

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

The old rating criteria for limitation of motion of the cervical spine are the only criteria that apply for that disability during the period from June 17, 2002, through September 25, 2003.  As noted above, the Veteran is currently in receipt of a 10 percent rating for slight limitation of motion under the criteria of Diagnostic Code 5290.  A 20 percent rating is available for moderate limitation of motion, while a 30 percent rating is assigned for severe limitation of motion.  

The evidence from the period of June 17, 2002, through September 25, 2003, is rather sparse.  Perhaps the most probative evidence from this period is the February 2003 VA examination report.  This report notes the Veteran's complaints of intermittent tightness in the right side of the neck with discomfort and some subjective dysphagia.  On examination, the examiner found a well-healed right anterior cervicotomy incision.  The neck had some woody changes.  There were no masses or lesions, and the neck was non-tender and freely mobile.  The examiner assessed right neck discomfort and spasm, secondary to shrapnel injury and subsequent right neck exploration while on active duty.  

Based on this evidence, the Board finds that a rating in excess of 10 percent is not warranted for limitation of motion of the cervical spine under Diagnostic Code 5290.  The Board notes that the February 2003 VA examination report expressly notes that the Veteran's neck was freely mobile.  Therefore, the Board finds that the evidence from prior to September 25, 2003, does not demonstrate moderate limitation of motion of the neck, and a rating in excess of 10 percent must be denied.  

The Board further finds that the Veteran does not satisfy the criteria for an increased rating under any of the available alternative diagnostic codes.  

First, the Board has considered whether alternative rating criteria under the old Diagnostic Codes 5285 through 5295 may justify the assignment of an increased rating.  Of these, Diagnostic Codes 5288, 5289, 5291, 5292, 5294, and 5295 do not apply to the cervical spine.  Nor is vertebral fracture or complete ankylosis of the spine found to justify increased ratings under Diagnostic Codes 5285 or 5286.  In the absence of ankylosis of the cervical spine, an increased rating is not available under Diagnostic Code 5287.  Therefore, a rating in excess of 10 percent is not warranted for the period from June 17, 2002, through September 25, 2003.

The Board has also considered whether to apply the intervertebral disc syndrome rating criteria of Diagnostic Code 5293.  As discussed above, however, the Board has determined that the degenerative disc disease of the Veteran's cervical spine is not considered a residual of his in-service fragment wound.  Thus, consideration of the intervertebral disc syndrome ratings is not warranted.  

The next period for consideration is from September 26, 2003, through February 26, 2007.  As noted above, the Veteran was in receipt of a 10 percent rating during this period.  This period may be evaluated under both the old and the new rating criteria for cervical spine disability.

The Board notes that there are no VA examinations from this period of the Veteran's appeal.  Thus, the Veteran's VA medical records are the most significant evidence from this period.  

An April 2006 VA neurosurgery consultation notes that the Veteran reported gradual onset of neck and low back pain and gait difficulty since December 2005.  This record does not note limitation of motion. 

A May 18, 2006, VA medical record notes cervical spondylosis and disc protrusion with moderate cord compression C4-5 and asymmetric disc compression C5-6 on the left.  It notes that the Veteran has had significant deterioration in his condition and has noticed significant worsening in the range of motion of his spine.  On examination, it was noted that there was no significant tenderness of the spine and that range of motion was "restricted significantly on the cervical spine."  

Multiple VA medical records reflect the Veteran underwent cervical laminectomies on May 30, 2006, and June 16, 2006.   

A September 2006 VA medical record notes that the Veteran's cervical spine appeared to be improving since his surgery.  The Veteran reported increased strength/movement, but he still complained of pain.

A November 2006 VA medical record appears to suggest that the Veteran has full range of motion of his cervical spine.  

Based on this evidence, the Board finds that, effective May 18, 2006, a 30 percent disability rating is warranted under the rating criteria of Diagnostic Code 5290.  As noted above, a VA medical record from this date notes significant restriction on the cervical spine.  The Board thus finds that this record demonstrates severe limitation of motion of the cervical spine as of May 18, 2006.  There is no indication of severe restriction prior to this date.  Thus, a rating in excess of 10 percent is not warranted prior to May 18, 2006, while a 30 percent disability rating is assigned effective May 18, 2006.  

The Board has considered whether an increased rating is warranted under a different diagnostic code.  However, in the absence of ankylosis, an increased rating is not available under Diagnostic Code 5287.  

The Board has also considered whether an increased rating is available under the new rating criteria.  As noted above, the General Rating Formula provides a 20 percent rating for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

In the absence of range of motion figures from September 26, 2003, through May 17, 2006, the Board cannot grant a 20 percent disability rating.  Furthermore, the evidence does not demonstrate that the Veteran's disability has resulted in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, a rating in excess of 10 percent is not warranted.

In the absence of ankylosis on and after the assignment of the 30 percent rating on May 18, 2006, a rating in excess of 30 percent is not warranted under the General Rating Formula.  

The Board will next consider whether a rating in excess of 30 percent is warranted on and after February 27, 2007.  In the absence of evidence of ankylosis, however, a rating in excess of 30 percent is not warranted under either the old rating criteria of Diagnostic Code 5287 or the new rating criteria of the General Rating Formula.  

The Board will next rate the Veteran's scars.  During the pendency of the Veteran's appeal, VA promulgated new regulations amending the rating criteria for skin disorders, effective on August 30, 2002.  67 Fed. Reg. 49,590 (July 31, 2002).  The Board acknowledges that 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 were again recently amended, effective from October 23, 2008.  However, as the Veteran's claim was received in 2002 and this amendment applies to applications for benefits received by VA on or after October 23, 2008, these changes do not apply to the claim currently under consideration.

Under the former version of 38 C.F.R. § 4.118, Diagnostic Code 7800, a noncompensable evaluation was warranted for a slightly disfiguring scar of the head, face, or neck.  A 10 percent evaluation required that such a scar be moderately disfiguring.  A 30 percent evaluation required that the scar be severely disfiguring.  A 50 percent evaluation required that the scarring result in complete or exceptionally repugnant deformity of one side of the face or in marked or repugnant bilateral disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (effective prior to Aug. 30, 2002).  

Under the amended version, Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck as follows: with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement (80 percent); with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement (50 percent); with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement (30 percent); and with one characteristic of disfigurement (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to October 23, 2008).

The 8 characteristics of disfigurement, for the purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more cm) in length; (2) scar at least one-quarter inch (.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) skin adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm); (6) skin texture abnormal (irregular, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  Id. at Note (1).

Under the old rating criteria, effective prior to August 30, 2002, for superficial scars that were tender and painful on objective demonstration, a 10 percent evaluation was warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Superficial and poorly nourished scars with repeated ulceration, warranted a 10 percent evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).

Under the revised rating criteria, a 10 percent rating is applicable under Diagnostic Code 7804 (2008) for scars that are superficial, painful on examination.  A superficial scar is one not associated with underlying soft tissue damage.  Superficial and poorly nourished scars with repeated ulceration continue to warrant a 10 percent evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  Other scars are still to be rated based on limitation of function of the part affected under Diagnostic Code 7805 (2008).

The June 1970 service treatment record reflects the Veteran had a 1 centimeter scar wound of entrance and a 4 centimeter neck incision on the right.  

The February 2003 VA examination report notes the presence of a well-healed right anterior cervicotomy incision.

The April 2007 VA scars and muscle examination report notes that there were two scars, one being the entry wound of the fragments which is parallel to the ground.  This scar was noted to be 2 centimeters by 2 millimeters.  The surgical scar to remove the fragments was noted to be 14 centimeters by 2 millimeters, extending from the right neck to the anterior chest wall.  It notes that neither of the scars is fixed to the underlying tissue.  The scar over the right side of the neck was noted to cause the skin to be quite tense when the Veteran turns his head to the left side, but it did not appear to be a problem with the movement.

The September 2007 QTC examination report notes multiple scars on the Veteran's neck.  There was a depressed scar at the shrapnel wound over the lateral aspect of the right mid neck measuring 1 centimeter by 1 centimeter.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation, or abnormal texture.  

The September 2007 QTC examination report also notes a scar located over the right anterior neck in vertical/diagonal orientation measuring 15 centimeters by 1 centimeter.  This scar had disfigurement and hypopigmentation of less than six square inches.  There was no tenderness, ulceration, adherence, instability, tissue loss, keloid formation, hyperpigmentation, abnormal texture, inflammation, or edema.

The September 2007 QTC examination report also describes a scar located over the posterior neck, in vertical orientation, which measured about 11 centimeters by 1 centimeter.  There was disfigurement and hypopigmentation of less than six square inches.  There was no tenderness, ulceration, adherence, instability, tissue loss, keloid formation, hyperpigmentation, abnormal texture, inflammation, or edema.

The October 2009 VA examination report describes a 4 inch midline posterior vertical scar that is nontender.  It was well-healed and slightly depressed but was not adherent to underlying tissue.  There was tenderness to palpation with spasms in the bilateral paraspinals as well as the trapezius.

The Board finds that it is not clear from the evidence that all of the above scars are associated with the Veteran's service-connected fragment wound or associated surgical procedures.  In particular, it is unclear whether any of these scars is associated with the Veteran's recent cervical laminectomies.  The Board will thus resolve reasonable doubt in the Veteran's favor and will attribute the identified scars to the Veteran's service-connected disability.  

Based on the above evidence, it appears that the Veteran has had a 1 centimeter scar entrance wound and a 4 centimeter incision on the right side of his neck ever since his 1970 injury and surgery.  Even though there is no description of the level of disfigurement that is caused by these scars, the Board will resolve reasonable doubt in the Veteran's favor and will characterize them as, together, producing moderate disfigurement.  The Board will thus assign a separate 10 percent rating for scarring pursuant to the old Diagnostic Code 7800.  A higher rating is not available under  any of the remaining relevant diagnostic codes.  

The effective date of this assignment will be June 17, 2002, the date of the Veteran's increased rating claim.  An earlier effective date of up to one year prior to the date of the Veteran's claim has been considered pursuant to 38 C.F.R. § 3.400(o)(2).  However, in the absence of relevant medical evidence for the one-year period prior to the date of the claim, an earlier effective date cannot be awarded. 

The Board finds that the new rating criteria, which may be assigned on and after August 30, 2002, do not demonstrate entitlement to a rating in excess of 10 percent until April 9, 2007, the date of the VA muscles and scars examination.  On this date, the Board finds that entitlement to a 30 percent disability rating is warranted for the Veteran's scars based on a finding of two or three characteristics of disfigurement.  Specifically, the April 2007 examination report notes the presence of a surgical scar that is 14 centimeters long and extends from the right neck to the anterior chest wall.  This scar satisfies the first characteristic of disfigurement, which is a scar that is 13 or more centimeters in length.  The Board will again resolve reasonable doubt in favor of the Veteran and find that a second characteristic of disfigurement was demonstrable at the time of the April 2007 VA examination.  Even though the April 2007 report itself found that the Veteran's surgical scars were 2 millimeters wide, the September 2007 QTC examination report described each of these scars as being 1 centimeter wide.  Thus, the Veteran is also demonstrated to have satisfied the second characteristic of disfigurement, that his scar be at least .6 centimeters wide at its widest part.  

While the September 2007 report also shows that the Veteran's smaller scar was depressed, the presence of this third characteristic of disfigurement still only results in a 30 percent rating.  While the September 2007 QTC examination report reflects the presence of an additional 11 centimeter scar, the remaining characteristics are expressly noted in the September 2009 to not be satisfied, either because they are not found on examination or they are not found in sufficient size.  Therefore, the Board finds that a rating in excess of 30 percent is not warranted on and after April 9, 2007.  

Again, the Board notes that a rating in excess of 30 percent is not available under the other diagnostic codes.  Because the Veteran's cervical spine disability has already been evaluated based on limitation of function, the assignment of a separate disability rating pursuant to Diagnostic Code 7805 would violate the prohibition against pyramiding, which is the evaluation of the same disability under various diagnoses.  38 C.F.R. § 4.14 (2010).  Thus, a rating in excess of 30 percent must be denied.

In summary, the Board finds it appropriate to assign a rating of 10 percent for the Veteran's service-connected residuals of a fragment wound to the right side of the neck from June 17, 2002, through May 17, 2006.  A 30 percent rating is warranted for this disability on and after May 18, 2006.  The Board further finds that entitlement to a separate 10 percent rating for scarring is warranted from June 17, 2002, through April 8, 2007, while a 30 percent rating is warranted for scarring on and after April 9, 2007.

The Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  Second, if the schedular evaluations do not contemplate the veteran's level of disability and symptomatology and are found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected residuals of a fragment wound to the right side of the neck are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.

In short, there is nothing in the record to indicate that the service-connected disability on appeal cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

From June 17, 2002, through May 17, 2006, entitlement to a rating in excess of 10 percent for residuals of a fragment wound to the right side of the neck is denied.

From May 18, 2006, through February 26, 2007, entitlement to a rating of 30 percent, but no more, for residuals of a fragment wound to the right side of the neck is granted.

On and after February 27, 2007, entitlement to a rating in excess of 30 percent for residuals of a fragment wound to the right side of the neck is denied.

From June 17, 2002, through April 8, 2007, entitlement to a separate 10 percent rating for scarring on the right side of the neck is granted. 
 
On and after April 9, 2007, entitlement to a separate 30 percent rating for scarring on the right side of the neck is granted. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


